Case 1:20-cv-10179-JGK Document 21 Filed 09/10/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SEAFRIGO USA INC., SEAFRIGO
LOGISTIQUE SARL, and ENTREPOTS AND

 

TRANSPORTS BARBE SA d/b/a SEAFRIGO, 20 Civ. 10179 (JGR)
Plaintiffs, MEMORANDUM OPINION AND
ORDER
- against -

MSC MEDITERRANEAN SHIPPING COMPANY
S.A., and MEDITERRANEAN SHIPPING
COMPANY (USA) INC.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiffs, Seafrigo USA Inc., Seafrigo Logistique SARL,
and Entrepots and Transports Barbe SA (collectively,
“Seafrigo”), bring this action against the defendants, MSC
Mediterranean Shipping Company S.A. and Mediterranean Shipping
Company (USA) Inc. (collectively, “MSC”}, for breach of contract
and negligence in connection with the international
transportation of cheese products.

The defendants move for a declaration that the plaintiffs’
claims in this case will proceed in parallel to the
international litigation commenced by the plaintiffs against
Defendant MSC Mediterranean Shipping Company S.A. in the
Commercial Court of Le Havre in France {the “French court”). The
action pending in France is based on the same facts and involves

the same principal questions as the present action.

 
Case 1:20-cv-10179-JGK Document 21 Filed 09/10/21 Page 2 of 5

I.

The relevant facts, as alleged in the Complaint and
discussed in the memoranda submitted by the parties in
connection with the current motion, are as follows. Seafrigo is
in the business of providing international transportation
logistics services. ECF No. 1 9 4. MSC serves as a common
carrier of merchandise by water for hire. ECF No. 1 @ 8. In
November 2019, Seafrigo, acting as the freight broker for a
third-party company (the “cargo interests”), arranged for the
shipment of 2,744 packages of “temperature-sensitive cheese
products” from Le Havre to New York and contracted the ocean
carriage to MSC. ECF No. 16, at 5; see also ECF No. 1 @ 14. The
agreement was evidenced by a bill of lading, issued and signed
by MSC, that contained a forum selection clause in favor of the
Southern District of New York. ECF No. 13-1 § 10.3; ECF No. 1 @
a4,

Seafrigo alleges that, in December 2019, when MSC arrived
at the Port of New York with its cargo, the cheese products were
“unfit for human consumption and/or otherwise grievously and
seriously injured and damaged, and/or impaired in value by
reason of temperature abuse” resulting in approximately
$68,702.74 in damages. ECF No. 1 (97 15, 18. This, Seafrigo
argues, constituted a “breach of [MSC’s] contract of carriage

and the [d]jefendants’ duties and obligations as common carriers

 

 
Case 1:20-cv-10179-JGK Document 21 Filed 09/10/21 Page 3 of 5

of merchandise by water for hire.” id. { 15. MSC disputes these
allegations and denies any and all wrongdoing. ECF No. 11.

On November 30, 2020, the cargo interests brought an action
against Seafrigo in the French court. ECF No. 1 7 12. Seafrigo
then filed an impleader action against MSC in the same court,
alleging the same claims as contained in the Complaint before
this Court. Id.; ECF No. 14, at 1. Seafrigo filed suit against
MSC in this Court in December 2020.

The parties are currently litigating their dispute both in
this Court and in the French court. MSC denies that the French
court has jurisdiction over this dispute and asserts that venue
is proper, instead, in this District. ECF No. 14, at 2-3. The
French court is expected to rule on its jurisdiction by November
2021. ECF No. 16, at 5.

Il.

The defendants now move for a declaration that the
plaintiffs’ claims will proceed in parallel to the French
litigation. It is well established that district courts have
“the inherent power to dismiss or stay an action pending the
resolution of a related foreign proceeding.” Aerotel, Ltd. v.
IDT Corp., 486 F. Supp. 2d 277, 283 (S.D.N.Y. 2007); see also

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).1 However, this

 

 

1 Uniess otherwise noted, this Memorandum Cpinion and Order omits ail
alterations, citations, footnotes, and internal quotation marks in quoted
btext.

 

 
Case 1:20-cv-10179-JGK Document 21 Filed 09/10/21 Page 4of5

power is not “boundless,” Aerotel, 486 F. Supp. 2d at 283, but
instead is informed by “district courts’ ‘virtually unflagging
fof

obligation . . . to exercise the jurisdiction given them,

Leopard Marine & Trading, Ltd. v. Easy St. Ltd., 896 F.3d 174,

 

190 (2d Cir. 2018) (quoting Royal & Sun All. Ins. Co. of Canada

 

v. Century Int’l Arms, Inc., 466 F.3d 88, 92 (2d Cir. 2006)).

 

Given this obligation, the United States Court of Appeals for
the Second Circuit has held that “parailel proceedings in the
same in personam claim should ordinarily be allowed to proceed
simultaneously, at least until a judgment is reached in one
which can be pled as res judicata in the other.” Leopard Marine,
896 F.3d at 190. A court must find that “exceptional
circumstances” exist before surrendering its jurisdiction. See
id.

In this case, the defendants’ motion for a declaration that
the plaintiffs’ claims will proceed in parallel to the French
litigation is premature. No motion to stay is before this Court.
It is therefore unnecessary to decide whether a stay is proper
and, as a corollary, whether the claims should proceed in
parallel as a matter of law.

In addition to being premature, this motion is also
unnecessary. This lawsuit will proceed in this Court with or

without the requested declaration unless one of the parties

successfully moves in either action to stay the proceedings.

 

 

 
Case 1:20-cv-10179-JGK Document 21 Filed 09/10/21 Page 5of5

IIL.
For the foregoing reasons, the defendants’ motion for a
declaration that the plaintiffs’ claims will proceed in parallel
to the international litigation is denied without prejudice. The

Clerk is directed to close Docket No. 12.

SO ORDERED.

Dated: New York, New York : 10
September 10, 2021 PY Cae
i John G. Koeltl
United States District Judge

 

 
